DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 6/1/2021 have been received and entered. Claims 1, 4, 9, 14, 18-21 and 23 have been amended. Claims 1-23 are pending in the application.
Applicants’ remark has been considered but they are not persuasive. Applicants argued based on the specification, paragraphs 0332, 0341, 1565, 1570, 1580, figure 180. However, examiner disagree because according to Federal Circuit Decision that although the claims are read in light of the specification, limitations from the specification are not imported into the claims (In re Van Geuns, 988 F.2d 1181, 26 USPQ 2d 1057 (Fed. Cir. 1993)). Therefore, the present amended claims 1, 9, 14 and 18 are not overcome the rejection under 35 U.S.C. 112 because there is no sensors, cloud networking in the claims for communicating and interacting in the operation and there is no market place success measure being defined and storing for applying in determining a package data inputs for performing relates a data transaction including the package of data inputs among at least two marketplace participants as claimed. Further, in claim 9, applicant argued that the pricing engine sets the price by tracking feedback outcomes of an automatically varying price that not teach by the reference, Rangachari. However, examiner disagree because there is no recites of the control feedback operation the claims to support for this feature. Regarding claim 18, the claimed invention recites “A non-transitory computer readable medium storing instructions for executing a method performed by a computer, the method comprising:” is only satisfy for step 1 that fall within one of the four statutory categories (see 2019 PEG), it does not preclude the claim limitation from being in the mental processes grouping since the body of the claim is an abstract idea, the concept fall within the mental processes group without significantly more in 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 With respect to claims 1, 9, 14 and 18, the claimed invention is unclear and not defined because according to Federal Circuit Decision that although the claims are read in light of the specification, limitations from the specification are not imported into the claims (In re Van Geuns, 988 F.2d 1181, 26 USPQ 2d 1057 (Fed. Cir. 1993)). Therefore there is no sensors, cloud networking in the claims for communicating and interacting in the operation and there is no market place success measure being defined where they come from and storing for applying in determining a package data inputs for performing relates a data transaction including the package of data inputs among at least two marketplace participants as claimed. Further, in claim 9, the pricing engine sets the price by tracking feedback outcomes of an automatically varying price, but there is no recites of the control feedback operation the claims to support for this feature.
 Dependent claims 2-8, 10-13 15-17 and 19-23 are rejected based on the rejection of the base claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Anand Rangachari et al (US 20120323741) in view of Vasvani (US 20180189684). 

	With respect to claim 1, Anand Rangachari et al teach a data collection system including a data marketplace in an industrial environment (abstract and shared data management (SDM)) comprising: an input interface structured to receive data inputs from or about one or more of a plurality of industrial machines (pars 0027 associated with 0031, 0033, interact via network of a web server for data attribute inputs); an output interface structured to provide collected data from at least one of a data pool and a data stream within the data market place (pars 0006-0007 associated with 0030, attribute data inputs with SDM database 204 and E-marketplace SDM 202); a data brokering engine configured to execute a data transaction among at least two marketplace participants (pars 0017, 0027 associated with 0031, 0033 for transaction). Anand Rangachari et al is silent with a cognitive packaging system configured to determine a package of data inputs based on a marketplace success measure. However, Vasvani in the field of area teach a process for determining a packaging of the data inputs bases on the 
 	With respect to claim 2, combined Anand Rangachari et al and Vasvani teach the data collection system of claim 1, wherein at least one parameter of the data brokering engine is automatically configured by a machine learning facility based on at least one of a metric and a measure of success of the data marketplace (Anand Rangachari et al, pars 0007, 0017, 0027 associated with 0031, 0033, figure 4; Vasvani, pars 0045 associated with 0047, 0112).
 	With respect to claim 3, combined Anand Rangachari et al and Vasvani teach the data collection system of claim 2, wherein a data transaction input comprises a marketplace value rating, and wherein the marketplace value rating is assigned to a marketplace participant based on a value of input provided by a participant to the data marketplace (Anand Rangachari et al, pars 0017, 0025 associated with 0031, 0033; Vasvani, pars 0045 associated with 0047 and 0112).
 	With respect to claim 4, combined  Anand Rangachari et al  and Vasvani teach the data collection system of claim 3, wherein a data transaction comprises at least one of a trade transaction, a sale transaction, and a payment transaction (Anand Rangachari et al, pars 0017 associated with 0031, 0033; Vasvani, pars 0033-0034, 0104-0105 associated with 0111-0112).
 	With respect to claim 5, combined Anand Rangachari et al and Vasvani teach the data collection system of claim 3, wherein the at least one of a metric and a measure of success comprises at least one: of profit measures, yield measures, ratings, and indicators of interest (Anand Rangachari et al, pars 0017 associated with 0031, 0033; Vasvani, pars 0047 associated 0112).

 	With respect to claim 6, combined Anand Rangachari et al teach the data collection system of claim 5, wherein the ratings are provided by at least one of: user ratings, purchaser ratings, licensee ratings, and reviewer ratings (Anand Rangachari et al, pars 0017 associated with 0031, 0033; Vasvani, pars 0018 associated 0021).
 	With respect to claim 7, combined Anand Rangachari et al and Vasvani, Eventhough, Anand Rangachari et al do not implicit teach the data collection system of claim 5, wherein the indicators of interest comprise at least one of: clickstream activity, time spent on a page, include time spent reviewing elements, and links to data elements. However, these indicators are considered as well-known in the field of the data marketplace in which marketplace services implemented on shared data management with provide mechanism as set of application interact via network using user interface such web browsers which enable user to view and explore the data, access data, transaction and analysis capabilities (par 0017). Further, Vasvani also discloses indicator of seat quality as indicator of interest (par 0047 indicator of seat quality).
 	With respect to claim 8, combined Anand Rangachari et al and Vasvani teach the data collection system of claim 1, further comprising a rights management engine for managing permissions to access the collected data within the data marketplace, wherein at least one parameter of the rights management engine is automatically configured by a machine learning facility based on a metric of success of the data marketplace (Anand Rangachari et al, pars 0017, 0025 associated with 0031, 0033; Vasvani, pars 0043-0045).
 	With respect to claim 9, combined Anand Rangachari et al and Vasvani teach a data collection system including a data marketplace in an industrial environment (abstract and shared data management (SDM)) comprising: an input interface structured to receive data inputs from or about one or more of a plurality of industrial machines (pars 0027 associated with 0033, interact via network of a 
 	With respect to claim 10, combine Anand Rangachari et al and Vasvani teach the data collection system of claim 9, wherein pricing is automatically configured for the pricing engine by a machine learning facility based on a metric and a measure of success of the data marketplace (Anand Rangachari et al, pars 0006-0007, 0017 associated with 0031; Vasvani, pars 0037 associated with 0104).
 	With respect to claim 11, combined Anand Rangachari et al and Vasvani teach the data collection system of claim 10, wherein the metric and the measure of success comprise at least one of: profit measures, yield measures, ratings, and indicators of interest (Anand Rangachari et al, pars 0017 associated with 0031, 0033; Vasvani, pars 0047 associated with 0112).
 	With respect to claim 12, combined Anand Rangachari et al and Vasvani teach the data collection system of claim 11, wherein the ratings comprise at least one of: user ratings, purchaser ratings, licensee ratings, and reviewer ratings (Anand Rangachari et al, pars 0017 associated with 0031, 0033; Vasvani, pars00188 associated with 0021).
 	With respect to claim 13,combined Anand Rangachari et al and Vasvani, Eventhough, Anand Rangachari et al do not implicit teach the data collection system of claim 11, wherein the indicators of 
 	With respect to claim 14, Anand Rangachari et al teach a data collection system including a data marketplace in an industrial environment (abstract and shared data management (SDM)) comprising: an input interface structured to receive data inputs from or about one or more of a plurality of industrial machines (pars 0027 associated with 0031, 0033, interact via network of a web server for data attribute inputs); an output interface structured to provide collected data from at least one of a data pool and a data stream within the data market place (pars 0006-0007 associated with 0030, attribute data inputs with SDM database 204 and E-marketplace SDM 202); a user interface structured to present the package of data inputs and at least one mechanism by which a party using the data marketplace can obtain access to the at least one of the data stream and the data pool (pars 0017, 0027 associated with 0031, 0033 for marketplace services implemented on shared data management with provide mechanism as set of application interact via network using user interface such web browsers which enable user to view and explore the data, access data, transaction and analysis capabilities). Anand Rangachari et al is silent with a cognitive packaging system configured to determine a package of data inputs based on a marketplace success measure. However, Vasvani in the field of area teach a process for determining a packaging of the data inputs bases on the historical or indicator of seat quality, indicate of items and evaluation criteria based on history transaction information (pars 0045 associated with 0047). It would have been obvious to one of ordinary skill in the art before the effective filling date 
	With respect to claim 15, combined Anand Rangachari et al and Vasvani teach the data collection system of claim 14, wherein at least one parameter of the user interface is automatically configured for the user interface by a machine learning facility based on a metric and a measure of success of the data marketplace (Anand Rangachari et al, pars 0017 user interface associated with 0025, 0031; Vasvani, pars 0045 associated with 0047, 0112).
 	With respect to claim 16, combined Aand Rangachari et al and Vasvani teach the data collection system of claim 15, wherein the metric and the measure of success comprise at least one of: profit measures, yield measures, ratings, and indicators of interest (Anand Rangachari et al, pars 0017 associated with 0031, 0033; Vasvani, pars 0047 associated with 0112).
 	With respect to claim 17, combined Anand Rangachari et al and Vasvani teach the data collection system of claim 16, wherein the ratings comprise at least one of: user ratings, purchaser ratings, licensee ratings, and reviewer ratings (Anand Rangachari et al, pars 0017 associated with 0031, 0033; Vasvani, pars 0018 associated with 0021).
 	With respect to claim 18, Anand Rangachari et al teach a non-transitory computer readable medium storing instructions for executing a method performed by a computer, the method comprising: receiving marketplace inputs (pars 0006-0007 associated with 0017, 0027); receiving a plurality of data inputs from or about one or more of a plurality of industrial machines (pars 0006-0007, associated with 0017, 0027); storing at least one of the marketplace inputs and the plurality of data inputs in at least one of a plurality of data pools (0017 associated 0027, 0031 for storing); brokering a data transaction among at least two marketplace participations (pars 0017, 0027 associated with 0031, 0033 for transaction). Anand Rangachari et al is silent with packaging data inputs based on a marketplace success 
 	With respect to claim 19, combined Anand Rangachari et al and Vasvani teach the claimed invention for pricing data (Anand Rangachari et al, pars 0017, 0027 associated with 0031, 0033), but Anand Rangachari et al is silent with setting a price of at least one of the plurality of data inputs wherein the price is automatically calculated based on a metric and measure of success of a data marketplace, and wherein the metric and measure of success comprises at least one of profit measures, yield measures, ratings, and indicators of interest. However, Vasvani in the same field of area teach a process for setting the price (pars 0037 associated with 0104). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Anand Rangachari et al in view of Vasvani to incorporate a technique that improve efficiency and allows accuracy in tracking price relative with to a point of interest in specific events (par 0037).    		 	
 	With respect to claim 20, combined Anand Rangachari et al and Vasvani teach the method of claim 18, further comprising assigning a marketplace value rating, wherein the marketplace value rating is assigned to a marketplace participant based on a value of input provided by a participant to a data marketplace (Anand Rangachari et al, pars 0017 associated with 0031, 0033; Vasvani, pars 0045 associated with 0047 and 0112).
 	With respect to claim 21, combined Anand Rangachari et al and Vasvani teach the method of claim 18, further comprising presenting at least one of the plurality of data inputs and at least one 
 	With respect to claim 22, combined Anand Rangachari et al and Vasvani teach the method of claim 18, wherein the marketplace inputs comprise inputs from a consortium, wherein the consortium comprises at least one of: an existing consortium, a new consortium, and a new consortium related to a data stream through a common interest (Anand Rangachari et al, association of financial, association partnership, pars 0006-0007 associated 0031; Vasvani, pars 0002 associated with 0018-0020).
 	With respect to claim 23, combined Anand Rangachari et al and Vasvani teach the method of claim 18, further comprising self-organizing at a subset of the plurality of data inputs based on a metric of success of the data marketplace (Anand Rangachari et al, pars 0017, 0025, 0027 associated 0031, 0033, self-organizing considered as set of application in marketplace system monitor for accessing data inputs and identifying through data marketplace; Vasvani, pars 0043, 0045, 0047 associated with 0116, evaluation criteria based on historical information includes ticket value quality score with predetermine quality metric).

Response to Arguments
Applicant's arguments filed 6/1/2021 have been fully considered but they are not persuasive. Please see section 2 above.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271.  The examiner can normally be reached on MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/BRYAN BUI/Primary Examiner, Art Unit 2865